UNITED STAT ES DISTRJCT COURT
EASTERN DISTRJCT OF NEW YORK
-------------------------------------------------------------------X
HIN Y. LIM TUNG,

                          Plaintiff,
                                                                       MEMORANDUM AND ORDER
         - against -                                                     19-CV-5444 (RRM) (SJB)

CONSOLIDATED EDISON OF NEW YORK;
NEW YORK PUBLIC SERVICE COMMISSION;
JOHN B. RHODES ; JOHN AURJCCHIO,

                          Defendants.
-------------------------------------------------------------------X
ROSL YNN R. MAUSKOPF, United States District Judge.

         On September 25, 20 19, Plaintiff Hin Y. Lim T ung ("Plaintiff') , appearing prose,

brought this action pm suant to 42 U.S.C. § 1983, against defendants Consolidated Edison of

New York (" Con Ed"), New York Public Service Commission, Commission Chair John B.

Rhodes, and John Auricchio (collectively, "Defendants"), alleging violations of his constitutional

rights under the First and Fourteenth Amendments. (Campi. (Doc. No. I).) Plaintiff paid the

filing fee to commence this action and summonses were issued. Before the Court is Plaintiffs

proposed order to show cause, filed on September 30, 20 19, seeking an order enjoining

defendant Con Ed "from cutting off electricity service from the street to the Plaintiffs house."

(Order to Show Cause at I.)

                                               BACKGROUND

         Plaintiff alleges that on or around June 3, 20 19, Defendants "acted in concert to turn off

electricity service" to his house, located at 14-14 30 th Road in Astoria. (Campi. at 1- 2, 8.)

Plaintiff had received bills indicating he owed tens of thousands of dollars to Con Ed, though he

disputed that he owed the alleged debt. (Id. at 8.) He was forced to pay a portion of the debt

before Con Ed turned his electricity back on, which he alleges was "tantamount to blackmail and
extortion, calculated to put undue pressure" on him, and "to bankrupt" him. (Id. at 2, 4.)

Plaintiff contends that defendants acted in a retaliatory fashion because he filed a civil suit and

made "several complaints" against Con Ed to the New York Public Service Commission

concerning overcharges and Con Ed's refusal to provide him with a true accounting of electricity

used. (Id. at 2.) He alleges that Con Ed violated his constitutional rights by turning off his

elect~icit_y "without any warning and without any meaningful Hearing." (Id. at 7-8.) He asserts

that Defendants have violated his right to due process of law under the Fourteenth Amendment,

and that Con Ed has violated his right to be free from retaliation under the First Amendment.

(Id. at 4-5.) Plaintiff seeks (1) damages of at least $100,000 from each defendant, and (2)

injunctive relief enjoining Con Ed from cutting off his service without due process and ordering

the New York Public Service Commission, Rhodes, and Auricchio to institute a hearing. (Id. at

4, 15, 17.)

        In his proposed order to show cause and supporting affidavit, Plaintiff alleges that Con

Ed "has previously cut off electricity service" to his house "from the street without affording

[him] Due Process . . . and is threatening to cut off electricity service ... again which could

occur· at any time now, without" due process of law. (Order to Show Cause at 1-2.) He states

that approximately $19,000 remains in dispute, (Aff. at ~ 14), and that Con Ed "continues to

harass" him " with threatening letters." (Compl. at 2.) Plaintiff states that under "normal

circumstances," Con Ed must "seek a Court Order in the Civil Court of the City of New York

before it would interrupt electricity service to an end user," and that Con Ed is "bypassing" this

procedure. (Aff. at~ 10.) In the absence of injunctive relief, Plaintiff alleges that he and his

family will suffer ineparable harm as electricity is "a basic necessity," impacting his ability to

cook, clean, store food , and facilitate his children's education. (Id. at~ 5.) Plaintiff argues that



                                                   2
granting injunctive relief is in the public interest, urging the Court to "send a strong signal" that

Con Ed must provide a hearing over disputed billing. (Order to Show Cause at 2.)

       Plaintiff alleges that he "personally" served "a Notice" to Lynn S. Okin, with respect to

the order to show cause. (Aff. at~ 4.) However, he also attaches a Notice of Order to Show

Cause, which reads in capital letters: "NOTICE SERVED TO CONSOLIDATED EDISON OF

NEW YORK." (Order to Show Cause at 14.)

        For the reasons set forth below, the Court denies Plaintiffs motion seeking an order to

show cause for a temporary restraining order and preliminary injunction.

                                           DISCUSSION

        "As the Supreme Court has made clear," documents filed by prose litigants must be

" held to less stringent standards than formal pleadings drafted by lawyers." Ceara v. Deacon,

916 F.3d 208,213 (2d Cir. 2019) (internal quotation marks omitted) (citation omitted); see also

Erickson v. Pardus, 551 U.S. 89, 94 (2007) . This is especially true when a plaintiff alleges that

his civil rights have been violated. See Ahlers v. Rabinowitz, 684 F.3d 53, 60 (2d Cir. 20 12)

(citation omitted). The Court therefore reads Plaintiffs submissions liberally and interprets them

"to raise the strongest arguments" they suggest. Triestman v. Fed. Bureau ofPrisons, 470 F.3d

471,474 (2d Cir. 2006) (internal quotation marks omitted) (citation omitted).

        District courts exercise broad discretion in determining whether to grant a preliminary

injunction. See Moore v. Consol. Edison Co. ofNew York, 409 F.3d 506, 511 (2d Cir. 2005). A

motion for a temporary restraining order ("TRO") or a preliminary injunction seeks "an

extraordinary and drastic remedy" which should not be routinely granted. Sussman v. Crm1ford,

488 F.3d 136, 139 (2d Cir. 2007) (quoting Mazurek v. Armstrong, 530 U.S. 968, 972 (1997)).

The standard for the entry of a TRO is "essentially the same" as for a preliminary injunction.



                                                   3
Free Countty Ltd. v. Drennen, 325 F. Supp. 559, 565 (S.D.N.Y. 20 16) (citation omitted) (noting

that the standard is the same, but that a TRO is frequently granted ex parte, has a " limited

lifespan, " and "typically occurs before there has been extensive discovery"). A movant seeking

a preliminary injunction or a TRO must demonstrate: "( 1) irreparable harm; (2) either a

likelihood of success on the merits or both serious questions on the merits and a balance of

hardships decidedly favoring the moving party; and (3) that a preliminary injunction is in the

public interest." N. Am. Soccer League, LLC v. U.S. Soccer Fed 'n, Inc. , 883 F.3d 32, 37 (2d Cir.

2018) (citing New York ex rel. Schneiderman v. Actavis PLC, 787 F.3d 638, 650 (2d Cir. 2015));

see also Residents & Families United to Save Our Adult Homes v. Zucker, No. l 6-CV-1 683

(NGG) (RER), 2017 WL 3446805, at* 1 (E.D.N.Y. Aug. 10, 2017). Plaintiffs are required to

"carry the burden of persuasion by a clear showing for each factor." Abbott Labs. v. Adelphia

Supply USA, No. 15-CV-5826 (CBA), 2015 WL 10906060, at *5 (E.D.N.Y. Nov. 6, 2015)

(citation omitted), ajf'd sub nom. Abbotl Labs. v. H&H Wholesale Servs., Inc. , 670 F. App' x 6

(2d Cir. 2016).

       Irreparable harm is "the linchpin" of a court's determination of whether a preliminary

injunction is appropriate. Buckingham Corp. v. Karp, 762 F.2d 257, 262 (2d Cir. 1985) (citation

omitted). Courts have repeatedly held that it is "the single most important prerequisite," and the

rnovant "must first demonstrate that such injury is likely before the other requirements will be

considered." T-Mobile Ne. LLC v. Water Auth. of W. Nassau Cty. , 249 F. Supp. 3d 680,683

(E.D.N.Y. 2017) (internal quotation marks omitted) (quoting Grand River Enter. Six Nations,

Ltd. v. Pryor, 481 F.3d 60, 66- 67 (2d Cir. 2007)). To satisfy the irreparable harm requirement, a

plaintiff must demonstrate that absent a preliminary injunction, he wil l suffer an injury that is

"neither remote nor speculative, but actual and imminent, and one that cannot be remedied if a



                                                  4
court waits until the end of trial to resolve the harm." Grand River Enter. Six Nations, Ltd., 481

F.3d at 66 (internal quotation marks omitted) (citation omitted); see also Solomon Agency Corp.

v. Choi, No. 16-CV-0353 (LDI-I) (RML), 2016 WL 3257006, at *3 (E.D.N.Y. May 16, 2016).

The possibility of harm does not suffice; rather, plaintiffs must show that they are "likely" to

suffer irreparable harm if the court denies equitable relief. Grand River Enter. Six Nations, Ltd.,

481 F.3d at 66; see also Kraft Foods Glob., Inc. v. Starbucks Corp., 411 F. App' x 428, 429 (2d

Cir. 20 11).

        Fwther, Federal Rule of Civil Procedure 65 mandates that a party seeking a preliminary

injunction or TRO provide "notice to the adverse party." FED. R. Clv. P. 65(1). A court may

only issue a TRO ex parte, without notice to an adverse party, in limited circumstances. See

Rabbi Jacob Joseph Sch. v. Province ofMendoza, 342 F. Supp. 2d 124, 127 (E.D.N.Y. 2004)

(citing, inter alia, Granny Goose Foods, Inc. v. Bhd. ofTeamsters & Auto Truck Drivers Local

No. 70 ofAlam~da County, 415 U.S. 423 ,439 (1974)). In order to issue a TRO exparte: (I) a

court must find that " specific facts in an affidavit or a verified complaint clearly show that

immediate and irreparable injury, loss, or damage wil l result to the movant before the adverse

party can be heard in opposition," and (2) the movant' s attorney must generally certify " in

writing any efforts made to give notice and the reasons why it should not be required." FED. R.

C1v. P. 65(b)(l). Any order issued without notice to the adverse party must "state why

the Order was issued without notice." Id. at (b)(2); see also Lagemann v. Spence, No. 18-CV-

12218 (GBD), 2019 WL 4014846, at * I (S.D.N.Y. Jan. 24, 2019). Courts have characterized an

ex parte TRO as "an emergency procedure," appropriate only where " irreparable injury will be

caused absent prompt judicial intervention in circumstances where the adversary cannot be

contacted, or where advance contact with the adversary would itself be li kely to trigger



                                                  5
irreparable injury." Little Tor Auto Ctr. v. Exxon Co., USA, 822 F. Supp. 141 , 143 (S.D.N.Y.

1993) (citing examples including "discovery of contraband which may be destroyed as soon as

notice is given").

         Here, Plaintiff has not made the requisite showing to warrant the extraordinary remedy of

pre liminary injunctive relief or a TRO. Although he di scusses a past incident in which Con Ed

tw-ned off his electricity without notice and his fear that a similar event may occur in the future,

he does not allege that the company has terminated his electricity, nor has he alleged facts

indicating that he faces imminent harm. The Court notes that Plaintiff attaches to the complaint

several notices from Con Ed, which indicate that this billing dispute has been ongoing for over

one year and that Pl aintiff has been receiving "Final Turn-Off Notices" since at least June 2018.

(See Ex. A to Comp!.) The most recent notice, dated August 12, 2019, and labeled "Service

Tum-Off Notice," states that Con Ed is amenable to arranging a payment plan for Plaintiff, and

provides a phone number he may call for assistance. (Ex. H to Comp!.) The turn-off notice was

sent over one month ago, and Plaintiff does not allege that his service has been turned off.

Plaintiff simply has not demonstrated an injury entitling him to immediate judicial intervention

at this time.

         Moreover, the Court takes judicial notice of the complaint Plaintiff fil ed in a related case,

in which he represented that the property at issue here, 14-14 30 th Road, was scheduled to be sold

on September 27, 20 19. 1 See Lim Tung v. Deutsche Bank Tr. Co., et al., 19-CV-5445 (RRM)

(SJB) (E.D.N.Y. Sept 25, 201 9). If the property has in fact been sold pursuant to a state court


1 Under the Federal Rules of Evidence, courts may take judicial notice of facts "not subject to reasonable dispute."

FED. R. EVID. 20 I (b). "Judicial notice may encompass the status ofother lawsuits in other courts and the substance
of papers filed in those actions." Johnson v. Levy, 8 12 F. Supp. 2d 167, 176 (E.D.N.Y. 201 1) (internal quotation
marks omitted) (citation omitted). However, judicial notice of court filings is taken for the limited purpose of
establishing "the fact of such litigation and related filings," not for "the truths of the matters asserted ...." Kramer
v. Time Warner Inc., 937 F.2d 767, 774 (2d Cir. 1991) (citation omitted); see also Glob. Network Commc 'ns Inc. v.
City ofNew York, 458 F.3d 150, 157 (2d Cir. 2006).

                                                            6
judgment of foreclosure - as Plaintiff represented - and if Plaintiff is no longer a lawful occupant

of the property, he cannot establish irreparable harm concerning any injury he may suffer by

losing electricity on that property. The Court notes that Plaintiffs address on the docket is not

the property at issue.

        Further, it is not clear that Plaintiff provided the requisite notice to Con Ed. Plaintiff s

affidavit only states that he gave notice to "the Defendant, Lynn S. Okin" - who is not named as

a defendant in this action, but is a defendant in the related case of Lim Tung v. Deutsche Bank

Trust Company - not Con Ed. (Aff. at~ 4.) See McDonald v. Escape the Room Experience,

LLC, No. 15-CV-7101 (RA) (KNF), 20 16 WL 6561413, at *2 (S.D.N.Y. Oct. 21, 20 16) (finding

order to show cause was deficient, in part, because plaintiff did " not mention Rule 65(b )(1 )" nor

did she show "immediacy of irreparable harm"); see also Martinez v. Pomodor, No. 12-CV-6262

(RRM) (RER), 20 12 WL 6698733, at *3 (E.D.N.Y. Dec. 26, 2012) ("Plaintiff did not provide

reasons why notice should not be required, as is necessary under Rule 65."). In the absence of

specific facts in an affidavit or a verified complaint clearly showing that irreparable injury will

result before Con Ed may be heard, and without a certification of efforts to notify the named

defendants and the reasons w hy notice should not be required, the Com1 cannot grant Plaintiff an

ex parte remedy without affording Con Ed the opportunity to respond in opposition. See FED. R.

Clv. P. 65(b)(1 ). The facts alleged do not clearly show immediate harm that requires judicial

action prior to notice. Thus, the Court denies Plaintiff's request on this additional basis.

                                           CONCLUSION

        Accordingly, Plaintiff s motion seeking an order to show cause for a temporary

restraining order and preliminary injunction is denied. The Clerk of Court is respectfully




                                                   7
directed to mail a copy of thi s Order to the prose plaintiff, and to fi le a declaration of serv ice on

the docket.


                                                        SO ORDERED.

Dated: Brooklyn, New York
          (}.tA- /
                 J  ,20 19
                                                           s/Kiyo A. Matsumoto

                                                            K1q o ll. Mt),,f; ~(ff!; ~
                                                        ROStYNN R. MAUSKOPF
                                                        United States D istrict Judge




                                                    8
